UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: DAvoL, lNc./c.R. BARD,
INC., PoLYPRoPYLENE HERNIA _ _ _
MESH PRoDUCTs LIABILITY C”S° N°' 2'18 md 2846
errGATIoN

CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Kimberly A. Jolson

This document relates to:
.Iolm Greschner v. California
Dept. of Corrections, et al.,
Case No. 2:18-CV-769
ORDER AND SUGGESTION OF REMAND
This matter is before the Court on pro se Plaintiff John Greschner’s (“Plaintiff”) Motion
for Service of Plaintift’s 42 U.S.C. 1983, and Other State Law Violations on All Defendants
Other Than Davol & Bard Defendants. (ECF No. 17). Plaintiff initiated the instant action on
August 5, 2015 in the United States District Court for the Eastern District of Califomia. (ECF
No. 1). Plaintiff brings products liability claims against C.R. Bard Inc. (“Defendant Bard”) and
Davol, Inc. (“Defendant Davol”) for defective surgical mesh. Plaintiff also asserts various
claims against the Califomia Department of Corrections and Rehabilitation, High Desert State
Prison, Dr. Ieffrey Rohlting, Dr. Dale L. Syverson, Dr. Arthur A. Schwartz, and Banner La.ssen
Medical Center (“Non-Hernia Mesh Defendants”). Plaintitl"s claims against the Non-Hernia
Mesh Dcfcndants include: (1) constitutional violations pursuant to 42 U.S.C. § 1983, (2)
negligence under California Civil Code § 1714(a), and (3) medical malpractice pursuant to
California Civil Code § 1714(a).
On August 7, 2018, the Judicial Panel on Multidistrict Litigation (“JPML”) transferred

this case ii'om the Eastern District of California to this Court as part of the Polypropylene Hernia

Mesh Products Multidistrict Litigation (lS-md-2846). (ECF No. ll). Plaintiff now moves for
this Court to either: (1) direct the U.S. Marshals Service to serve all Non-Hernia Mesh
Defendants, or (2) bifurcate this litigation and return all non-polypropylene hernia mesh products
liability claims to the Eastem District of California. Plaintiff also moves for a separate order
directing the U.S. Marshals Service to serve Defendants Bard and Davol in connection with his
hernia mesh products liability claims.

Per the Transfer Order of the JPML (18-md-2846, ECF No. 1), all centralized cases
“share common factual questions arising out of allegations that defects in defendants’
polypropylene hernia mesh products can lead to complications when implanted in patients.”
Plaintiff’s constitutional and tort claims against the Non-Hernia Mesh Defendants fall outside
this purview. In addition, absent a waivcr, this Court lacks personal jurisdiction over the Non-
Hernia Mesh Defendants as they have no specific contacts with Ohio.

Generally, a district court may invoke 28 U.S.C. § l404(a) to transfer a civil action to any
other district where it might have been brought However, a multidistrict litigation (“MDL”)
transferee court may not directly transfer a case to another district Lexecon, 523 U.S. 26, 40
(1998). Accordingly, an MDL transferee court has two options at or before the conclusion of
pretrial proceedings: “terminate the case or allow the JPML to remand the case to the originating,
transferor court.” Kalama v. Matson Navigation Co., Inc., 875 F.3d 297, 308 (6th Cir. 20017)
(citing Lexecon, 523 U.S. at 34_37).

Accordingly, it is ORDERED that the Court SUGGESTS to the JPML that all claims
against the Non-Hemia Mesh Defendants be remanded to the United States District Court for the
Eastern District of California. This Court will retain jurisdiction over all remaining claims. It is

further ORDERED that the U.S. Marshals Service serve Defendants Bard and Davol in

connection with Plaintiff’s hernia mesh claims. Plaintift’s Motion is GRANTED IN PART and

DENIED IN PART. (ECF No. 17).

 

 

IT rs so oRI)ERED.
z»).s~.ro\s /"\/
DATE EDW)§]?;:. sARGUs, JR.
CHIEF TED sTATEs DISTRICT JUDGE
a ram ama @\,
DATE KIMBERLY A.`ToLsoN

UNITED STATES MAGISTRATE JUDGE

